                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                               No. 1:16-CV-313-GCM

BECKY SEAGLE,           )
                        )
       Plaintiff,       )
                        )
v.                      )             ORDER
                        )
ANDREW M. SAUL,         )
Acting Commissioner of  )
Social Security,        )
                        )
       Defendant.       )
________________________)


       This matter is before the Court upon Plaintiff’s Motion for Attorney Fees pursuant to 42

U.S.C. § 406(b)(1). Defendant filed a response neither supporting nor opposing the fee request,

but stating that under Gisbrecht v. Barnhart, 535 U.S. 789 (2002), it is the duty of the Court to

determine a reasonable fee. After considering the factors identified by the Fourth Circuit in

Mudd v. Barnhart, 418 F.3d 424, 428 (4th Cir. 2005), the Court finds the fees requested to be

reasonable.

       IT IS THEREFORE ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C.

§ 406(b) in the amount of $20,606.65.

                                      Signed: December 2, 2020




         Case 1:16-cv-00313-GCM Document 23 Filed 12/02/20 Page 1 of 1
